Citation Nr: 0015452	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  97-32 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for PTSD and for 
schizophrenia, the latter on the basis that new and material 
evidence had not been submitted to reopen a finally denied 
claim for service connection for that disorder.

The veteran testified before a VA hearing officer in January 
1998 and a transcript of his testimony is of record.

The veteran requested a hearing before the Board on his VA 
Form 9 substantive appeal.  The RO scheduled the veteran for 
a hearing and notified him by letter addressed to the last 
address of record but this letter was returned with no 
forwarding address.  The RO contacted the veteran's 
representative in this regard but evidence in the claim file 
shows that the representative was unable to provide a new 
address for the veteran.  The RO has completed all 
appropriate actions in attempting to ensure the veteran's due 
process rights in this regard.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993) (noting that the veteran bears the burden of 
keeping VA apprised of his whereabouts and that, where he 
does not, "there is no burden on the part of the VA to turn 
up heaven and earth to find him").



FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran has PTSD.

2.  Service connection for schizophrenia was denied in a July 
1981 final rating decision.

3.  Evidence received since the July 1981 rating decision is 
cumulative of evidence that was of record at the time of the 
July 1981 rating decision and therefore is not "new" 
evidence.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Evidence submitted since the July 1981 rating decision 
denying service connection for schizophrenia is not new and 
material evidence, and the veteran's claim for service 
connection for schizophrenia may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

During the course of this appeal, section 3.304(f) of VA 
regulations, which sets forth the requirements for service 
connection for PTSD, was revised.  Compare 38 C.F.R. 
§ 3.304(f) (1998) with 38 C.F.R. § 3.304(f) (1999).  Under 
the former version of the regulation, establishing service 
connection for PTSD required (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  
The revised regulation provides that a medical diagnosis of 
PTSD in accordance with section 4.125(a) of VA regulations 
must be of record to fulfill the first requirement for 
service connection for PTSD.  Section 4.125(a) requires that 
the diagnosis conform to the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) and that 
the diagnosis be supported by findings on the examination 
report.

The evidence required to support the occurrence of an 
in-service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the 
enemy' . . . . Where . . . VA determines that the veteran did 
not engage in combat with the enemy . . . the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  The additional evidence may be 
obtained from sources other than the veteran's SMRs.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 
228 (Fed. Cir. 1997) (table).

A well grounded PTSD claim is one where the appellant has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor; and medical evidence of a nexus between 
service and the current PTSD disability."  Cohen, 10 Vet. 
App. at 137.  In Cohen, the Court held that medical evidence 
of a "generalized connection" between the veteran's PTSD 
and his war experiences was sufficient to provide the 
requisite medical evidence of a nexus between service and the 
current disease for the purposes of establishing a well 
grounded claim.  Id.  The Court also has stated, "Where a 
clear diagnosis of PTSD exists, the sufficiency of the 
claimed in-service stressor is presumed."  Anglin, 11 Vet. 
App. at 367.

With regard to whether the claim for service connection for 
PTSD is well grounded, the Board notes that in this case no 
medical evidence has been presented or secured to render 
plausible a claim that the veteran has PTSD.  No medical 
evidence in the claims file shows a diagnosis of PTSD.  
Although the veteran testified at a January 1998 hearing 
before a VA hearing officer as to his belief that he may have 
PTSD, his own lay statement is not competent evidence of a 
diagnosis of the disorder.  Espiritu v. Derwinski, 1 Vet. 
App. 492, 494 (1992).  Accordingly, the Board concludes that 
the claim for service connection is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for PTSD well grounded.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

Schizophrenia.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The appellant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b), (c); 
38 C.F.R. §§ 3.160(d), 20.302(a).

In July 1981 the veteran was notified of a July 1981 rating 
decision denying service connection for schizophrenia.  He 
did not perfect an appeal of that decision the Board, and it 
is therefore final.  38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

In this case, the additional evidence in the claims file 
since the July 1981 rating decision consists of documents 
from the Marine Corps Reserves pertaining to the veteran's 
discharge from the Reserves in 1981 and additional medical 
evidence showing diagnoses of schizophrenia.  At the time of 
the July 1981 rating decision, the RO had before it documents 
from the Marine Corps Reserves pertaining to the veteran's 
discharge from the Reserves in 1981 and medical evidence 
showing diagnoses of schizophrenia.  Therefore, the Board 
concludes that the additional evidence added to the claims 
file since the July 1981 rating decision was rendered is 
cumulative of evidence that was before the RO in July 1981 
and does not constitute "new" evidence.  Because the 
evidence submitted since the July 1981 rating decision 
denying service connection for schizophrenia is not new and 
material evidence, the veteran's claim for service connection 
for schizophrenia may not be reopened and remains denied.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

Although the RO declined to reopen the veteran's claim under 
the Colvin test for new and material evidence which has since 
been overruled by the decision of the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, the Board 
notes that the RO provided the veteran with notice of section 
3.156 in the September 1997 statement of the case.  Moreover, 
the decision in Hodge "overruled the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin," i.e., the test about the materiality of the 
evidence, and did not change the standard for what 
constitutes "new" evidence which was the essentially the 
same under the Colvin test and the applicable VA regulation, 
section 3.156.  Winters v. West, 12 Vet. App. 203, 206 
(1999).  Because in this case the Board has predicated its 
decision that claim may not be reopened on the basis that the 
additional evidence is not "new" evidence, Board concludes 
that the veteran has not been prejudiced by the denial of his 
claim on this basis because due process requirements have 
been met.  VAOPGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).


ORDER

Service connection for PTSD and for schizophrenia is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

